In a proceeding pursuant to article 78 of the CPLR to direct respondents to entertain petitioner’s appeal from a determination of the Nassau County Acting Police Commissioner, disciplining petitioner for violation of departmental regulations, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated July 15, 1965, which dismissed the petition. Judgment reversed, on the law, with $10 costs and disbursements, and respondents are directed to hear and determine petitioner’s appeal from the determination of the Acting Commissioner on the merits. Petitioner had the right to elect to appeal to respondents (Civil Service Law, §§ 76, 2). The reference in subdivision d of section 8-13.0 of the Nassau County Administrative Code (L. 1939, chs. 272, 701-709, as amd. by L. 1948, ch. 436) to “A petition to review a determination ” does not constitute a limitation to a proceeding under article 78 of the CPLR. Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.